Citation Nr: 1122082	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  04-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, personality disorder, dysthymic disorder, schizophrenia and/or psychosis, not otherwise specified (NOS).  

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right eye disorder, to include cataracts, claimed to have resulted from January 2006 surgical treatment at a VA facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from August 1974 to September 1974.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from April 2004, July 2007 and August 2008 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (the RO).  

Procedural history

Because of the complex procedural history of the Veteran's claims, the Board finds that a brief recounting of such would be helpful.  

In an August 1989 rating decision, the RO denied the Veteran's claims for service connection for a back condition and residuals of a mouth injury.  The Veteran did not appeal that decision, and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

In February 2003, the Veteran filed petitions to reopen his previously-denied claims for service connection for a back disorder and residuals of a mouth injury.  The claims to reopen were denied by the RO in an August 2003 rating decision.  The Veteran expressed disagreement with that determination and perfected appeals regarding both issues.

In August 2003, the Veteran filed a claim for service connection for a psychiatric disorder, variously claimed as PTSD, anxiety disorder, personality disorder, dysthymic disorder, schizophrenia and psychosis NOS.  The RO interpreted the Veteran's statements as a claim for service connection for PTSD, and the claim was denied by the RO in an April 2004 rating decision.  The Veteran expressed disagreement with that determination and initiated the present appeal.  

In July 2005, the Veteran and his spouse testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  At this hearing, the Veteran and his spouse provided oral testimony concerning the Veteran's claim for service connection for an acquired psychiatric condition, to include PTSD as well as his petitions to reopen his previously-denied claims of entitlement to service connection for a back condition and residuals of a mouth injury.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In March 2006, the Board remanded the Veteran's claims of (1) entitlement to service connection for an acquired psychiatric disorder, to include PTSD, (2) whether new and material evidence had been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a back condition and (3) whether new and material evidence had been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for residuals of a mouth injury.  

In October 2006, the Veteran filed a claim for VA compensation for a bilateral eye disorder.  The RO denied this claim under the theory of direct service connection in a July 2007 rating decision.  The Veteran expressed disagreement with that determination, and filed a separate claim for VA compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral eye condition, claimed to have resulted from January 2006 surgical treatment at a VA facility.  The Veteran was issued a statement of the case in August 2008 addressing the claim of service connection for bilateral eye disability, in which he was specifically advised that the RO would separately adjudicate at another point the matter of entitlement to compensation for bilateral eye disability under the provisions of 38 U.S.C.A. § 1151.  In an August 2008 rating decision, the RO did in fact deny entitlement to compensation pursuant to 38 U.S.C.A. § 1151.

In a September 2008 VA Form 9, the Veteran checked the box indicating that he was appealing all issues addressed in the statement of the case, and requested a travel Board hearing.  He nevertheless then specifically indicated that he was not alleging the eye disorders originated in service, but rather that they resulted from VA treatment.  The record reflects that at that point, the RO elected to treat the VA Form 9 as a notice of disagreement with the August 2008 rating decision, rather than as an appeal of the July 2007 rating action.  The RO nevertheless did not issue a statement of the case on the matter until following an August 2010 rating action in which entitlement to compensation was granted for the left eye.  In an August 2010 supplemental statement of the case, the RO indicated that the Veteran's remaining right eye disorder claim included the theories of primary service connection and compensation pursuant to 38 U.S.C.A. § 1151.

In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Evans v. Shinseki, No. 08-2133 (U.S. Vet. App. Jan. 28, 2011) and the RO's misleading August 2010 supplemental statement of the case (which should have instead been a statement of the case limited to the matter of entitlement to compensation pursuant to 38 U.S.C.A. § 1151), the Board finds that the matters of service connection for right eye disability, and entitlement to compensation for the same under the provisions of 38 U.S.C.A. § 1151 are before the Board for appellate action.

Before the Veteran's bilateral eye condition claim was certified to the Board, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the Veteran's claims of (1) whether new and material evidence had been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a back condition and (2) whether new and material evidence had been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for residuals of a mouth injury, for further procedural and evidentiary development.  

The Veteran appealed the Board's July 2010 decision concerning his claim of entitlement to service connection for an acquired psychiatric condition, to include PTSD, to the Court of Appeals for Veterans Claims (the Court).  

As already noted, entitlement to compensation for left eye disability was granted in August 2010.  The Veteran's September 2008 notice of disagreement as to that matter therefore is moot.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a March 2011 Order, the Court endorsed a March 2011 Joint Motion for Remand (JMR), which, in part, vacated the Board's denial of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This claim now returns to the Board for compliance with the instructions in the March 2011 JMR.  

Note

The Veteran's claims of (1) whether new and material evidence had been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a back disorder and (2) whether new and material evidence had been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for residuals of a mouth injury, which were remanded by the Board in July 2010, have yet to be recertified to the Board.  Accordingly, they will be addressed in a subsequent Board decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The acquired psychiatric disorder claim

Review of the March 2011 Court-endorsed JMR reflects that parties agreed that the Board failed to adequately expand the Veteran's acquired psychiatric disorder claim.  As per the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), "the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record."  See Clemons, supra.  

As noted in the Introduction, the RO and the Board narrowly interpreted the Veteran's claim to include PTSD only.  However, as noted by both parties in the March 2011 JMR, during the pendency of the appeal, the Veteran was also diagnosed with anxiety disorder, personality disorder, dysthymic disorder, schizophrenia and psychosis NOS.  The Court-endorsed March 2011 JMR did not find fault with the Board's analysis regarding the Veteran's PTSD claim; rather, noting that the Board failed to properly expand such to include the Veteran's other diagnosed psychiatric disorders.  However, the March 2011 Court order specifically vacated the Board's decision with respect to this claim.  As such, the Board's July 2010 decision regarding this claim, with the specific focus on PTSD, is nullified, and the Veteran's acquired psychiatric disorder claim will include consideration of PTSD as well as his other diagnosed acquired psychiatric disorders as instructed by the Court-endorsed March 2011 JMR.  

In light of the Veteran's varying psychiatric diagnoses as well as the Court's holding in Clemons and vacatur of the Board's July 2010 decision, the Veteran's claim has been recharacterized as stated on the title page of this decision.  Moreover, due to this recharacterization of the Veteran's claim, the parties agreed in the March 2011 JMR that additional evidentiary development is necessary to afford the Veteran every possible opportunity under the law.  

In this case, it is uncontroverted that the Veteran has been diagnosed with several acquired psychiatric disorders, to include PTSD, anxiety disorder, dysthymic disorder, schizophrenia and psychosis, NOS.  See e.g., a VA outpatient treatment record dated in October 2004 and private treatment records dated in February 1997, March 2000, May 2000, January 2002 and January 2005.  

The Board notes that the Veteran has not been afforded a VA examination in connection with this claim.  The Court has firmly held that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, supra.


The right eye disorder claim

Review of the Veteran's right eye condition claim would be premature at this time.  As noted above, in the Veteran's September 2008 substantive appeal, he requested to appear at a personal hearing before a Veterans Law Judge at the local RO (Travel Board hearing).  The record does not reflect that such hearing has been scheduled or that the Veteran withdrew his request for a hearing.  Therefore, to accord the Veteran due process, he should be scheduled for a Travel Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2010).



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing in connection with the right eye disorder claims at the RO before a traveling Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.  The Veteran is advised that the hearing is for the purpose of addressing the right eye disorder claims only, unless the presiding Veterans Law Judge agrees to accept testimony on other matters.  See generally, Arneson v. Shinseki, No. 09-0953 (U.S. Vet. App. April 20, 2011).

2.  The RO/AMC should arrange for a VA psychiatric examination of the Veteran to determine the nature and etiology of any current acquired psychiatric disorders.  The Veteran's VA claims files must be made available to and reviewed by the VA examiner.  This should be noted in the VA examination report.  All indicated studies, tests and evaluations deemed necessary should be performed.  

The examiner should report a multi-axial diagnosis, identifying all current acquired psychiatric disorders.  A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

As to any other diagnosed acquired psychiatric disorder, the VA examiner is to provide an opinion as to whether such is/are causally-related to the Veteran's service.  

The VA examiner should specifically comment as to whether any current acquired psychiatric disorder is the result of in-service aggravation of the Veteran's congenital personality disorder due to superimposed disease or injury.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

If the examiner cannot provide any requested opinion without resort to mere speculation, the specifics reasons for such should be stated.  

3.  The AMC should then readjudicate the Veteran's acquired psychiatric disorder claim in light of all of the evidence of record on the merits.  If the claim is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for a VA examination could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

